department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp br2 postf-160250-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel - area large and mid-size business cc lmsb nr from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject gift_tax exceptions to the year period of limitations this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer taxpayer’s wife abc llc issue sec_1 whether taxpayer’s gift_tax_return failed to show a gift such that the period of limitations is held open pursuant to sec_6501 with respect to taxpayer’s gift_tax_return whether taxpayer’s gift_tax_return contained a substantial omission such that the period of limitations is held open pursuant to sec_6501 with respect to taxpayer’s gift_tax_return conclusions sec_6501 provides an exception to the general 3-year period of limitations in the case of gift_tax on certain gifts not shown on a gift_tax_return in addition sec_6501 provides an exception to the general 3-year period of limitations in the case of a gift_tax_return with a substantial omission we conclude that postf-160250-01 taxpayer did not disclose the gifts in a manner adequate to apprise the service of the nature and amount of the gifts therefore taxpayer’s period of limitations is held open indefinitely in accordance with sec_6501 in the alternative taxpayer’s period of limitations is held open for years in accordance with sec_6501 facts abc llc was formed in as a limited_liability_company under delaware law and treated as a partnership for federal tax purposes at the time of formation taxpayer was a member in abc llc and held a interest through a series of transactions not relevant to the determination of the issues in this case taxpayer acquired an additional interest in abc llc taxpayer’s entire interest was composed of class b units on date taxpayer gifted the interest in abc llc to a generation- skipping trust on that same day taxpayer gifted the remaining interest in abc llc to a family_trust taxpayer and taxpayer’s wife split the value of both gifts in accordance with sec_2513 of the internal_revenue_code taxpayer filed his gift_tax_return form_709 on date and attached the following description of the gifts class b units in abc llc units acquired on for dollar_figure cash in addition taxpayer indicated that the gifts were made on with a value on that date of dollar_figure and an adjusted_basis of dollar_figure taxpayer’s form_709 was due on date and therefore was not timely filed the service maintains that the fair_market_value of taxpayer’s transfers to the two trusts at the time of the transfers was dollar_figure million the service proposes to issue a notice_of_deficiency to taxpayer for the tax_year for the deficiency in gift_tax the service has raised the question of whether it may rely on the exception for gifts not adequately shown on a return as a defense to the argument that the period of limitations for assessing deficiencies has expired with respect to taxpayer’s gift_tax liability in the alternative the service has raised the question of whether it may rely on the exception for a substantial omission of gifts as a defense to the argument that the period of limitations for assessing deficiencies has expired with respect to taxpayer’s gift_tax liability law and analysis sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception sec_6501 extends the period of limitations indefinitely if a gift of property the value of which is required to be shown on a gift_tax_return is not shown on such return this exception does not apply however to any item which is disclosed in such return or in a statement attached to the return in a manner adequate to postf-160250-01 apprise the secretary of the nature of such item sec_6501 thus to obtain the benefit of the exception in sec_6501 the service must show that the value_of_the_gift was required to be shown on a gift_tax_return and the gift was not disclosed in the gift_tax_return or in any statement attached to the return in a manner sufficient to apprise the service of the nature of the gift as another exception sec_6501 extends the period of limitations to years where the taxpayer omits from the total_amount_of_gifts made during the period for which the gift_tax_return was filed an amount which exceed sec_25 of the total_amount_of_gifts stated on the return in determining the items omitted from the total gifts there shall not be taken into account any item which is omitted from the total gifts stated in the return if such item is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the service of the nature and amount of such item sec_6501 in addition when determining whether a omission exists any increases in the valuation of assets disclosed on the gift_tax_return are not taken into account sec_301_6501_e_-1 thus to obtain the benefit of the exception in sec_6501 the service must show that the omitted items were properly includible in total gifts for the calendar_year the omitted items comprised more than of the total gifts shown on the return and the information on the gift_tax_return or on any statement attached to the return was not sufficient to apprise the service of the nature and amount of the omitted item neither the code nor the treasury regulations provide guidance on what constitutes a manner adequate to apprise the service of the nature and amount of such item moreover we have found no gift_tax cases interpreting the adequate_disclosure standards of sec_6501 or sec_6501 however we note that sec_6501 provides a similar exception to the period of limitations for a substantial omission of items in the income_tax context and sec_6501 contains identical language regarding adequate_disclosure the tax_court has recognized that an examination of sec_6501 and shows that the two are in_pari_materia in dealing with the same subject--the application of the statute of limitations--and accordingly we may give due consideration to income_tax cases in deciding estate_tax cases on this same subject estate of williamson v commissioner tcmemo_1996_426 while this decision was in the context of the period of limitations exception for the substantial omission of items from the gross_estate we see no reason why the same standard should not apply in the gift_tax context moreover the legislative_history for sec_6501 indicates that sec_6501 applies to estate_and_gift_taxes a rule corresponding to the income-tax rule s rep no pincite h_r rep no pincite in addition because sec_6501 also utilizes the manner adequate to apprise the secretary language we believe the same adequate_disclosure standard should apply thus income_tax cases construing the adequate_disclosure standard in the context of a substantial omission of items can be used as guidance for determining whether there has been adequate_disclosure for purposes postf-160250-01 of sec_6501 and sec_6501 the disclosure required to trigger sec_6501 and avoid application of the extended period of limitations has been held to require production of a clue with respect to the omission_of_income 64_tc_460 t his does not mean simply a ‘clue’ which would be sufficient to intrigue a sherlock holmes but neither does it mean a detailed revelation of each and every underlying fact 54_tc_1336 aff’d per curiam 444_f2d_90 8th cir the disclosure must be sufficiently detailed that a decision whether to select the return for audit may be a reasonably informed one 88_tc_1020 citation omitted moreover the 6-year period of limitations applies where there is either a complete omission of an item of the requisite amount or misstating of the nature of an item 392_f2d_680 5th cir in either situation the service is at a disadvantage in detecting errors and consequently needs more time to uncover those errors id turning now to the question of whether there was sufficient information on taxpayer’s gift_tax_return to apprise the service of the nature of the interests in abc llc we note that the regulations that correspond with sec_6501 contain detailed guidance on what constitutes adequate_disclosure of transfers of property reported as gifts in this regard sec_301_6501_c_-1 sets detailed guidelines for a transfer of property subject_to the special valuation rules of sec_2701 or sec_2701 while sec_301_6501_c_-1 sets detailed guidelines for gifts made after date not adequately disclosed on a return filed after date based on the facts submitted we cannot determine whether taxpayer’s transfers of interests in abc llc were subject_to the special valuation rules of sec_2701 or sec_2702 thus we cannot determine whether the adequate_disclosure standard of sec_301_6501_c_-1 is applicable in this case moreover we note that taxpayer and taxpayer’s wife filed gift_tax returns for the calendar_year prior to date the effective date of the regulations making sec_301_6501_c_-1 also inapplicable see sec_301_6501_c_-1 nonetheless both regulations illustrate the type of information that should be on the return or a statement attached thereto for the return to commence the running of the period of limitations on assessment in particular a gift_tax_return or statement attached thereto should contain at a minimum a description of the transferred property the identity of the transferor and each transferee the relationship between those parties and a description of the method used to determine the value_of_the_gift in addition for a transfer of property in trust the gift_tax_return should contain a description of the terms of the trust moreover the service has indicated that where a donor files a gift_tax_return but fails to adequately disclose a gift because the information required under treas postf-160250-01 reg sec_301_6501_c_-1 for the gift was not submitted with the return the period of limitations on assessment with respect to that return does not begin to run revproc_2000_34 2000_2_cb_186 while the effective date of the regulations under sec_6501 and the publication_date of the revenue_procedure make them inapplicable in this case the principles upon which they are based are implicit in sec_6501 itself the statute requires that information about the nature and amount_of_the_gift must be included on the return or statement attached thereto the regulations under sec_6019 illustrate the type of information a gift_tax_return should contain first the gift_tax_return must contain the fair_market_value of all gifts not made in money sec_25_6019-3 in addition t he instructions printed on the return should be carefully followed id further the gifts made during the calendar_year must be listed on the return and described in a manner that they may be readily identified sec_25_6019-4 see also instructions to form_709 p describe each gift in enough detail so that the property can be easily identified while there are no examples in the treasury regulations or the instructions to form_709 pertaining to ownership interests in a limited_liability_company we believe information similar to that required for a gift of stock should be contained on the gift_tax_return in this regard the gift_tax regulations provide the following description of stocks shall include number of shares whether common or preferred and if preferred what issue thereof par_value quotation at which returned exact name of corporation and if the stock is unlisted the location of the principal business office the state in which incorporated and the date of incorporation or if the stock is listed the principal exchange upon which sold sec_25_6019-4 analogizing the requirements for a gift of stock to a gift of an interest in a limited_liability_company we conclude that the description of a gift of an interest in an llc should include the number of units in the limited_liability_company the class type and the percentage of ownership_interest that the gift represents in the present situation we conclude that the taxpayer did not include an adequate description of the gifts to the two trusts in particular taxpayer did not identify the number of units in abc llc being transferred the percentage of ownership_interest that those units represented or the nature of class b interests taxpayer only identified the name of the limited_liability_company the purported value and the fact that the units were class b units this information did not allow the commissioner to make a reasonably informed decision whether to select the return for audit nor do we believe that taxpayer may legitimately argue that the absence of detailed information on the return should itself have given the commissioner a clue to look for the missing information we believe that in enacting sec_6501 postf-160250-01 congress intended that taxpayers should fully disclose the nature of their gifts on the return or attachments thereto-not simply leave a trail of questions for the commissioner to pursue therefore we conclude that taxpayer did not adequately disclose the nature of the gifts consequently the period of limitations on assessment with respect to taxpayer’s gift_tax_return remains open turning now to whether sec_6501 applies in this case we note that the total_amount_of_gifts stated on taxpayer’s return was dollar_figure in order to apply the 6-year period of limitations on assessment to taxpayer’s return the service must prove that items properly includible in total gifts for that calendar_year in excess of dollar_figure were omitted taxpayer’s gift_tax_return discloses class b units in a limited_liability_company the fair_market_value of the class b units at the time the gifts were made was dollar_figure million in accordance with sec_2503 those gifts were subject_to gift_tax because the fair_market_value of the class b units is in excess of of the total gifts stated on taxpayer’s return we conclude that there has been a substantial omission of items within the meaning of sec_6501 as discussed above taxpayer did not adequately disclose the nature and amount of the omitted items therefore the tax due on the transfers can be assessed at any time on or before date case development hazards and other considerations to the extent the transfers of interests in abc llc were subject_to special valuation taxpayer did not adequately disclose the transfers in accordance with sec_301_6501_c_-1 although not raised in your request for advice we note that the same analysis that applies to the taxpayer with regard to the exceptions to the usual period of limitations on assessment also applies to taxpayer’s wife who agreed to split the gifts pursuant to sec_2513 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact curt g wilson administrative provisions judicial postf-160250-01 practice
